PERRY, Judge
(dissenting):
For all the reasons set forth in my dissenting opinion when this case was first decided, United States v. Hessler, 4 M.J. 303 (C.M.A.1978), I again dissent. A few additional comments are appropriate, however, in view of the ambivalence with which the majority concede constitutional protections to members of our armed services.
First, the majority recognize that one’s constitutional rights are not surrendered upon entering the armed services. Then, it is suggested that the different character of the military community and its mission require a different application of these constitutional rights “where unique military exigencies are created.” Yet, no unique military exigencies are described in the principal opinion which require a different application of the Fourth Amendment principles at stake in this case. Do the majority intend to suggest that the Fourth Amendment has no application in a military barracks? If not, what is the nature and extent of the different application which the majority envisions? Who decides the different application? What standards do the majority envision for guiding those responsible? Would my Brethren do away with the requirement of probable cause, and the requirement of a search warrant or its counterpart? What exactly does the majority mean by its use of the phrase “unique military exigencies”? Who determines the nature and existence of such an exigency?
While I do not suggest that a military necessity (or military exigency) exception to the warrant requirement would be inappropriate, I do suggest that no exigency recognized in current Fourth Amendment jurisprudence is present in this case. See Min*12cey v. Arizona, 437 U.S. 385, 98 S.Ct. 2408, 57 L.Ed.2d 290 (1978); South Dakota v. Opperman, 428 U.S. 364, 381, 96 S.Ct. 3092, 49 L.Ed.2d 1000 (1976) (Powell, J., concurring); Coolidge v. New Hampshire, 403 U.S. 443, 481, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971); Vale v. Louisiana, 399 U.S. 30, 34, 90 S.Ct. 1969, 26 L.Ed.2d 409 (1970); Terry v. Ohio, 392 U.S. 1, 20, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967); Trupiano v. United States, 334 U.S. 699, 705, 68 S.Ct. 1229, 92 L.Ed. 1663 (1948). And, the majority do not even pretend to outline with specificity the exception which they designate in the principal opinion as a “unique military exigency.” The Supreme Court teaches: “The Fourth Amendment proscribes all unreasonable searches and seizures, and it is a cardinal principle that ‘searches conducted outside the judicial process, without prior approval by judge or magistrate, are per se unreasonable under the Fourth Amendment— subject only to a few specifically established and well-delineated exceptions.’ ” Mincey v. Arizona, supra, 437 U.S. at 390, 98 S.Ct. at 2412.
The majority now concede that no activity inside the appellant’s barracks room, of which the duty officer was aware, constituted an exigent circumstance under existing Fourth Amendment concepts. Therefore, absent the existence of circumstances giving rise to a “specifically established and well delineated exception” to the warrant requirement, the duty officer should have first presented the information which led him to believe that marihuana was in the appellant’s room to a neutral and detached magistrate in order that such official could have determined the existence of probable cause and could have issued a warrant, if deemed appropriate, specifically describing the place to be searched and the person or thing to be seized. See United States v. United States District Court, 407 U.S. 297, 92 S.Ct. 2125, 32 L.Ed.2d 752 (1972); Johnson v. United States, 333 U.S. 10, 68 S.Ct. 391, 92 L.Ed. 468 (1948); United States v. Ezell, 6 M.J. 307 (C.M.A.1979).